Whitfield, C. J.,
delivered the opinion of the court.
There is no provision in the statute regulating attachments in chancery requiring the complainant to give bond as is required in respect to a plaintiff in attachments at law; nor is there any pro*337vision in the statute law on the subject authorizing a chancery court to allow damages by way of attorneys’ fees, etc., in attachments in chancery. The whole matter of damages in attachment proceedings is purely statutory, and in the absence of a statute providing therefor we do not think the court was correct in allowing the damages in this case. See Stauffer v. Garrison, 61 Miss., 67, and other authorities cited by counsel for appellant.
The action of the chancellor on the merits -was correct; hut for the error indicated the decree is reversed, and a decree will he entered here dismissing the hill at the costs of the complainant. 8o ordered.